Citation Nr: 0007828	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-31 301	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1949.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the RO which denied the veteran's application to 
reopen claims for service connection for a low back disorder 
and headaches.


FINDINGS OF FACT

1.  An unappealed RO decision in November 1994 denied an 
application to reopen claims of service connection for a low 
back disorder and headaches.

2.  The evidence received since the November 1994 RO decision 
is cumulative or redundant of evidence previously considered, 
or it does not bear directly and substantially upon the 
matter under consideration, or by itself or in connection 
with the evidence previously assembled it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final November 1994 RO decision, and thus the claims for 
service connection for a low back disorder and headaches are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
August 1948 to August 1949.  His service medical records are 
negative for a low back disorder or headaches.  An August 
1949 separation examination revealed no abnormalities of the 
spine, bones, joints, muscles, or neurological system.  The 
veteran reported no interval history of operations, serious 
injuries, or illnesses.

In August 1974, the veteran filed a claim of service 
connection for residuals of a low back injury and for 
headaches due to a head injury.  He stated that his injuries 
occurred in January 1949 and were treated at a dispensary.  
He reported post-service treatment for a back injury 
beginning in 1953.

In August 1974, the RO denied the claim of service connection 
for a low back disorder and headaches.

In May 1975, the veteran stated he was helping a fellow 
serviceman, [redacted], fire boilers when he hurt his back, 
and Mr. [redacted] took him to the dispensary.  In a May 1975 
statement, Mr. [redacted] related that in January 1949 he 
accompanied the veteran to the dispensary where his back was 
taped. 

A June 1975 report from James J. Scheiner, M.D. notes the 
veteran's history included cervical spine symptoms after a 
February 1971 motor vehicle accident, and another motor 
vehicle accident in May 1974 in which the veteran hit his 
head on a window and had both lumbar and cervical spine 
symptoms.  It was noted that June 1974 X-ray studies of the 
lumbar spine revealed spur formation at L4-L5 and obvious 
narrowing of L5-S1.

An October 1975 report from a doctor with the Staley Clinic 
shows a diagnosis of degenerative disc disease at L5-S1 with 
probable sciatic neuritis, degenerative arthritis of the 
cervical spine, and anxiety and depression.  The veteran's 
history was noted to include previous work as a truck driver; 
vehicle accidents in 1960, 1968, 1971, and 1974; and low back 
pain since 1960.

In a January 1976 letter, O. O. Smith, Jr., M.D. stated he 
had treated the veteran for several years for dizzy spells, 
headaches, and back pain.  He reported the veteran had 
degenerative disc disease at L5-S1 and osteoarthritis of the 
lower cervical spine. 

In a January 1976 letter, James J. Scheiner, M.D. stated the 
veteran's back symptoms were consistent with chronic 
degenerative osteoarthritis and discogenic disease of the 
cervical and lumbar spine.

In a February 1976 written statement, M.C. Meyer, M.D. 
related that (based on reported copying from the veteran's 
treatment records) the veteran was seen in October 1953 for a 
complaint of radiating low back pain after lifting wood two 
days ago, and he also then gave a history that a year ago he 
pulled a muscle loose at the lower spine and had a "blood 
clot" for which he received X-ray treatment.

The veteran, in a statement received in February 1976, stated 
he injured his back in service, but that after service he 
reinjured his back at work.  He submitted a copy of a Social 
Security Administration (SSA) earnings statement for the 
years of 1937 to 1971.

In April 1976, the RO denied the veteran's application to 
reopen the claim of service connection for a back disorder 
and for headaches.

The veteran, in an April 1976 statement, claimed that during 
service he received treatment for an injury to his back.  He 
stated his back was taped and that he was not required to 
pull duty as a result of his backing.

In April 1976, the veteran submitted five lay statement which 
were dated that month.  A friend of the veteran stated that 
while the veteran was in service, he came to visit him and 
during that time his back was taped up.  He stated the 
veteran told him that he injured his back on base.  The 
veteran's brother, mother, and father stated the veteran did 
not have a back disorder prior to going into service but had 
a back disability after service.  The veteran's mother and 
father stated that since service, the veteran had continued 
to have problems with his back.  A co-worker of the veteran 
stated he worked with the veteran in 1950 and that the 
veteran was limited in his activities due to a back disorder.  
He reported the veteran told him he injured his back in 
service in January 1949.  Another person wrote that she and 
her husband were in charge of a rooming and boarding house in 
1950 and that the veteran was a resident.  She stated the 
veteran had a back condition during that time.

In a statement dated in June 1976, [redacted] related he 
was a fellow serviceman of the veteran.  He stated that the 
veteran injured his back and cut his forehead in service and 
received treatment.

In an August 1976 letter, R.S. LeGarde, M.D. stated that he 
and a Dr. C. M. Clendenen were family physicians to the 
veteran's father's family from around 1940 to 1955.  He 
stated that the medical records were transferred to Dr. J. 
Meyer at the time he (Dr. LeGarde) closed his practice in 
1957 and that he did not have details regarding the veteran's 
back problems.  He stated that he recalled the veteran had a 
type of "low back strain" and that the condition was 
related to military service.  He stated he was unable to give 
specific dates and details.

In November 1976, the Board denied claims of service 
connection for a back disorder and for a headache disorder. 

In a February 1982 statement, a friend of the veteran said 
that he had known the veteran all of his life and that the 
veteran had no problems with his back prior to service, but 
after service he had problems due to a back condition.  He 
stated the veteran told him he injured his back in service 
while lifting and that he also cut his head.

In a March 1982 statement, an individual said he was in the 
service with the veteran between 1948 and 1949.  He stated 
that while they were working together and the veteran was 
lifted something and fell down on the concrete steps.  He 
related the veteran injured his lower back and cut his head 
on the furnace door.  He reported he and another individual 
took the veteran to the dispensary to be treated.  He stated 
the veteran's back was taped.

In June 1982, the RO again denied the application to reopen 
the claims for service connection.

In a March 1989 statement, a person said he was in charge of 
the veteran's company during service when he injured his 
back.  In this letter, the person stated that while the 
veteran was lifting a large amount of coal in January 1949 he 
fell and slipped on concrete, hurting his back and cutting 
the left side of his forehead.  He stated the veteran was 
taken to the dispensary and his back was taped and a patch 
was applied to his forehead.

In September 1989, the RO again denied the application to 
reopen the claims for service connection.

A medical statement received in March 1990 from Dr. LeGarde 
relates that the veteran was examined in February 1950 (a 
date in November 1989 is crossed out and replaced with a date 
in February 1950).  The diagnosis was spasms of the low back.  
Dr. LeGarde reported the veteran had low back pain following 
a fall while carrying a load.  He stated he had no records 
available concerning the treatment.

In October 1990, the Board found the veteran had not 
submitted new and material evidence to reopen the claims for 
service connection for a low back disorder and for headaches.

In a March 1991 letter, Melvin L. Heiman, M.D. stated the 
veteran was 60 years old and had problems with his back for 
at least 20 years.  He felt the veteran had a disc herniation 
which was probably worsened by early spinal stenosis from 
arthritis.  He noted that X-ray studies of the back showed 
degenerative disc disease and early osteoarthritis, 
particularly at L5-S1.

A June 1991 hospital summary shows the veteran underwent a 
wide decompression laminectomy, L4-L5 and L5-S1, including 
disc excision and foraminotomies to the right side at both of 
those levels.  The final hospital diagnosis was spinal 
stenosis with acute herniated nucleus pulposus, right L4-L5, 
with stenosis involving L4-S1.

A June 1991 operation report shows a postoperative diagnosis 
of herniated disc, L4-L5, right side; free fragment disc 
material between L5-S1 and L4-L5 that could come for either 
level encapsulated and probably old; and lateral recess 
stenosis at L4-L5, L5-S1 and to some degree L3-L4.

In a September 1991 letter, Melvin L. Heiman, M.D. stated he 
treated the veteran for back problems and that the veteran 
had had some syncopal spells.

Outpatient treatment reports from 1991 to 1994 from Dr. 
Heiman show the veteran received treatment for a back 
disorder.

In a February 1994 letter, Dr. Heiman related the veteran had 
arthritis in his upper and lower back.  He reported that 
according to records the veteran brought into the office he 
was evaluated in 1950 and his condition appeared to be a 
service associated problem.

In April 1994, the RO denied an application to reopen claims 
of service connection for a low back disorder and for 
headaches.

In November 1994, the RO denied an application to reopen 
claims for service connection for a low back disorder and for 
headaches.  The veteran did not appeal this determination.  
Evidence received since then is summarized below.

In August 1996, the veteran filed an application to reopen 
claims of service connection for a low back disorder and for 
headaches.  He stated he had headaches due to a head injury 
in service.  

In support of his claim, he submitted two lay statements.  
One statement is dated in June 1996 and is from [redacted]
(who previously submitted a statement).  Mr. [redacted] indicated 
he was a fellow serviceman and had known the veteran since 
November 1948.  He stated that in January 1949, the veteran 
was cleaning out the furnace and filling it back up with 
coal.  He stated that while performing this task the veteran 
slipped and fell on concrete steps leading out of the boiler 
room which caused him to hurt his back.  He stated the 
veteran also cut the left side of his forehead.  He stated 
the veteran was treated at the dispensary and that he was 
unable to do any work for months.  An August 1996 statement 
was also submitted from [redacted] (who previously 
submitted a statement).  Mr. [redacted] said he had known the 
veteran since he was a boy.  He stated he contacted the 
veteran while they were in service together.  He related the 
veteran told him what while he was in service he had serious 
accident and that he hurt his back while cleaning a furnace.  
He stated the veteran claimed he slipped on concrete steps 
which caused an injury to his back.  He stated he visited the 
veteran and noticed the veteran's back was in bad shape.

The veteran, in a September 1997 substantive appeal, stated 
that his back and head injuries occurred in service.  He 
claimed he was treated for three months in service.  He noted 
that he submitted a lay statement from a person who was 
present when his back and head injury occurred.  He claimed 
he did not have any back problems or frequent headaches prior 
to the day he slipped and fell.

During a January 1999 RO hearing, the veteran testified that 
he currently had a low back disorder and headaches due to an 
injury he sustained in service.  He claimed that he fell in 
service which caused him to injure his back.  He also claimed 
that he hit his head during the fall and that as a result he 
now had headaches.  He stated that following the fall he 
received treatment for both his back and head.  He also 
stated he received treatment shortly after service but the 
records were difficult to obtain due to the time which had 
passed.

At the hearing, the veteran submitted numerous statements, 
dated in January 1999, from individuals who were acquainted 
with him.  A past school teacher of the veteran stated that 
after service he had severe back problems.  Others stated 
that they had known the veteran for years and were aware of 
his back problems.  The veteran's brother stated the veteran 
sustained an injury to his back in service and that he 
continued to have problems with his back.  The veteran also 
submitted a copy of a September 1949 service letter to his 
mother which notes his address, and he submitted a copy of an 
SSA earnings statement for the period of 1951 to 1982.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
for arthritis will be presumed if it is manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101. 1112. 1113. 1137; 38 C.F.R. §§ 3.307, 
3.309.

Claims for service connection for a low back disorder and 
headaches, or applications to reopen such claims, were 
previously denied on multiple occasions by the RO and Board.  
The last final decision, denying reopening of the claims, was 
by the RO in November 1994.  The veteran did not appeal that 
decision, and it is considered to be final, with the 
exception that the claims may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  
The question now presented is whether new and material 
evidence has been presented, since the November 1994 RO 
decision, which would permit the reopening of the claims for 
service connection for a low back disorder and a headache 
disorder.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the November 1994 RO 
decision included the veteran's service medical records, 
post-service medical records, lay statements by the veteran 
and others, and an SSA earnings statement.  The service 
medical records showed no low back disorder or headaches.  
Arthritis of the low back was not shown within the year after 
service, as required for a presumption of service incurrence.  
The claimed conditions were first medically documented years 
after service, and a number of the medical records showed 
post-service injuries.  Lay statements were to the effect 
that the veteran had a low back condition and headaches from 
purported injuries during service.

Evidence submitted since the 1994 RO decision consists of 
additional statements and hearing testimony by the veteran, 
additional lay statements (some from individuals who 
previously submitted statements), a copy of a service letter 
to the veteran's mother (noting his address), and another SSA 
earnings statement.

The additional written statements and hearing testimony by 
the veteran, and the additional lay statements from others, 
generally reiterate the assertion that the veteran has a low 
back disorder and headaches from service injuries.  This is 
all redundant and cumulative information, and thus it is not 
new evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999); Reid v. Derwinski, 2 Vet.App. 312 
(1992).  Moreover, the veteran's assertions and the 
assertions of friends and family members, that he currently 
has a low back disorder and headaches due to service 
injuries, are not material evidence to reopen the claims 
since, as laymen, they have no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The additional 
lay statements are not so significant that they must be 
considered in order to fairly decide the merits of the claims 
for service connection.  38 C.F.R. § 3.156.  The recently 
submitted letter from service (merely noting the veteran's 
address at the time) and the SSA earnings statement are not 
material evidence as they do not bear directly and 
substantially on the issue of service connection.  Id. 

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen claims for 
service connection for a low back disability and headaches.  
Thus, the November 1994 RO decision remains final.


ORDER

The application to reopen claims for service connection for a 
low back disability and headaches is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

